Judgment vacated on the law, determination unanimously confirmed and petition dismissed without costs. Memorandum: Although petitioner sought mandamus and claimed that respondent’s determination was arbitrary and capricious, the only issue in this CPLR article 78 proceeding is whether respondent’s determination made after a fair hearing is supported by substantial evidence in the record (CPLR 7803 [4]). Special Term should have transferred the matter to this court (CPLR 7804 [g]), and we treat the matter as if it had been properly transferred (Matter of Curl v Kelly, 125 AD2d 948). Pursuant to applicable regulations, a person who is required to, and without good cause fails or refuses to, undergo a necessary medical examination, shall be disqualified from receiving benefits until he complies (18 NYCRR 385.8 [b] [1]). There is substantial evidence in the record to support respondent’s determination tha.t the Department of Social Services acted in accordance with the regulations in suspending petitioner’s benefits. (Appeal from judgment of Supreme Court, Niagara County, Mintz, J.—art 78.) Present—Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.